Citation Nr: 1813418	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-33 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a disability claimed as weight loss and weight gain.

2. Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

3. Entitlement to a compensable rating for erectile dysfunction.

4. Entitlement to a rating in excess of 10 percent for a lumbar spine scar.

5. Entitlement to a rating in excess of 20 percent prior to June 11, 2014 for right lower extremity radiculopathy, sciatic nerve, and in excess of 40 percent from that date.

6. Entitlement to a compensable rating prior to March 21, 2012 for left lower extremity radiculopathy, sciatic nerve and in excess of 10 percent from that date. 

7. Entitlement to a rating in excess of 30 percent for peripheral vestibular disorder.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011, May 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The July 2013 rating decision granted service connection and assigned a separate 10 percent rating for left lower extremity radiculopathy, effective March 21, 2012, the date of a VA examination.  As the left lower extremity radiculopathy is a manifestation of the Veteran's service-connected back disability, his appeal of that claim encompassed ratings for all manifestations of the condition.  Thus, the Board will consider whether a compensable rating is warranted for the left lower extremity prior to March 2012.  See AB v Brown, 6 Vet. App. 35 (1993); 38 CFR § 4 71a, Note (1) (2017).  

An interim December 2016 rating decision increased the rating for right lower extremity radiculopathy to 40 percent, effective June 11, 2014.  The Veteran was provided notice of that determination in January 2017 and submitted a notice of disagreement in January 2018.  As the claim for increased rating for that disability was already perfected and before the Board, a separate appeal of the December 2016 rating decision was not necessary to confer jurisdiction to the Board.  

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 60 days (and later extended at the Veteran's request) to allow the Veteran to submit additional evidence.  That evidence was submitted in August 2017 and accepted by the Board.  

The issue of an increased rating for peripheral vestibular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On the record at the April 2017 Travel Board hearing, the Veteran withdrew his appeal in the matters of service connection for a disability claimed as weight loss and weight gain, and increased ratings for a lumbar spine disability, erectile dysfunction, and a lumbar spine scar.  

2. Prior to December 12, 2012, the Veteran's right lower extremity radiculopathy has been manifested in moderate incomplete paralysis.

3. From December 12, 2012, the Veteran's right lower extremity radiculopathy has been manifested in moderately severe paralysis, no muscle atrophy has been shown.

4. Prior to March 21, 2012, the Veteran's left lower extremity radiculopathy has been manifested in mild paralysis. 

5. Prior to June 11, 2014, the Veteran's left lower extremity radiculopathy has been manifested in mild paralysis.

6. From June 11, 2014, the Veteran's left lower extremity radiculopathy has been manifested in moderate paralysis. 

7. The Veteran meets the schedular criteria for TDIU and service-connected disabilities prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a disability claimed as weight loss and weight gain, and increased ratings for lumbar spine disability, erectile dysfunction, and a lumbar spine scar have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2. The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy prior to December 12, 2012 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code 8520 (2017).

3. The criteria for a 40 percent rating, but not higher, for right lower extremity radiculopathy from December 12, 2012 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code 8520 (2017).

4. The criteria for a 10 percent rating, but not higher, for left extremity radiculopathy prior to March 21, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code 8520 (2017).

5. The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy from March 21, 2012 to June 11, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code 8520 (2017).

6. The criteria for a 20 percent rating, but not higher, for left lower extremity radiculopathy from June 11, 2014 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code 8520 (2017).

7. The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 3.40, 3.341, 4.15, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the April 2017 Travel Board hearing, the Veteran indicated his desire to withdraw his appeal as to the claims of entitlement to service connection for a disability claimed as weight loss and weight gain and increased ratings for a lumbar spine disability, lumbar spine scar, and erectile dysfunction.  The Board acknowledges, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  Here, the withdrawal was made on the record at a hearing before the undersigned.  In addition, the testimony was later reduced to writing, in the form of a transcript, and this transcript was associated with the claims file.  Hence, the Board finds that the criteria for a withdrawal of an appeal has been met and there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal as to these issues is dismissed but only to that extent.

Increased Ratings

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks higher ratings for both his right and left radiculopathies of the sciatic nerve.  Those disabilities are manifestations of his service-connected lumbar spine disability and are pending from a claim for increased rating for the back received in June 2011.  

The right and left lower extremity radiculopathies are evaluated under 38 C.F.R. § 4.12a, Code 8520 for paralysis of the sciatic nerve.  Under Code 8520, complete paralysis of the nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated as 80 percent; 60 percent disability rating is for an incomplete paralysis with marked muscular atrophy. Disability ratings of 40 percent, 20 percent, and 10 percent are assignable for incomplete paralysis which is moderately-severe, moderate, or mild in degree.  38 C.F.R. § 4.124a, Code 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8510. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6.  

In a November 2010 VA treatment note, the Veteran reported chronic pain in his lumbar region which radiates into his right leg and sometimes his left leg. 

In the Veteran's June 2011 claim, he reported that the pain that was radiating down both legs.  He described it as a shocking sharp pain, but also a deep aching pain that was frequently unbearable.  

In a June 2011 letter, a college classmate of the Veteran's reported that she had witnessed the Veteran "seemed to be in serious pain, shifting in his seat in an attempt to relieve the agony he was experiencing."  She also reported that he had blacked out from the pain.

On June 2011 VA back examination the Veteran reported having pain that radiates down the legs to the left knees and down to his toes on the right side.  He described the pain as severe, constantly on his right side and intermittent on his left side, occurring several times a day.  On motor function examination, the Veteran's left lower extremity was normal for muscle strength, fine motor control, and muscle tone.  His right leg was normal for fine motor control and muscle tone, but was abnormal for muscle strength, as his hip flexors, extenders, quadriceps/hamstrings, plantar and dorsiflexion were all weak and rated as 4 out of 5.  Patellar and Achilles reflexes were normal (2+) on both sides.  On sensory function testing, his left leg was normal for pinprick and temperature; the right leg had decreased sensation to pinprick, light touch and temperature.  Straight leg raise test was positive for the right leg and negative for the left.  The examiner noted the Veteran showed signs of intervertebral disc syndrome (IDVS) of the L4, L5, and S1 involving the right sciatic nerve, affecting all muscle groups at the right hip, knee and ankle, with sensory deficit in the lateral/medial malleolus and dorsum of the foot.  The examiner specifically identified the sensory and motor deficit as decrease in sensation in the right distal lateral malleolus, medial malleolus and dorsum of the foot, with 4/5 muscle weakness in the muscle groups surrounding the right hip, knee and ankle. 

In a July 2011 VA neurosurgery treatment note, the Veteran was treated for right lower extremity weakness and back pain.  He reported that his pain also radiated down his left side to his knee.  He also reported that the pain is exacerbated by staying in a single position for too long or being very active.  On physical examination, the Veteran had a mildly antalgic gait with his right lower extremity with holding his right hip as he ambulates through with a normal stance and stride length without difficulty and he was able to climb up and on the examining table without difficulty and with relative ease.  The left lower extremity demonstrated normal strength in his iliopsoas, gastrocnemius, extensor halluces longus, and tibialis, and decreased strength in the quadriceps, rated 4+/5.  The right lower extremity demonstrated decreased strength in his iliopsoas, rated 4+/5; quadriceps, rated 4/5; and anterior tibialis and the gastrocnemius and extensor halluces longus, rated 4/5.  On sensory testing he demonstrated full sensation in both lower extremities, with mild decreased sensation in his right lower extremity over the right lateral malleolus that did not extend superiorly to the knee.  There was some mild decreased sensation across the dorsum of his foot although when it comes down to first interspace it is intact and is intact elsewhere throughout.  The Veteran demonstrated normal coordination and proprioception.  He had 2+ deep tendon reflexes of the bilateral patella, trace reflexes at the bilateral Achilles, and equivocal responses to plantar stimulation. 

In a January 2012 statement, the Veteran reported experiencing two incidents where he passed out from pain.

On March 2012 VA examination, the Veteran reported that he has numbness, tingling, and sensitivity radiating down his right lateral leg and foot.  He described his right leg was getting weaker and he know has pain in his left leg too.  On physical examination, muscle strength testing was 5/5 for left hip flexion, knee extension, ankle plantar and dorsiflexion and great toe extension.  Muscle strength was 5/5 on the right for hip flexion, ankle dorsiflexion and great toe extension; 4/5 for knee extension and ankle plantar flexion.  There was no muscle atrophy.  On reflex testing,  his right knee and ankle were hypoactive (1+); left knee and ankle were normal (2+).  On sensory examination, the Veteran had decreased sensation to light touch in his right lower leg/ankle and right foot and toes; normal on the left.  Straight leg raise test was positive for the right leg and negative for the left.  The Veteran had mild constant pain in his right lower extremity and mild intermittent pain in his left lower extremity.  The examiner noted moderate paresthesia in his right lower extremity and mild numbness in his left lower extremity.  The examiner also noted he had hyperesthesia in his right lateral foot.  The examiner characterized the radiculopathy as moderate on the right; "not affected" on the left. 

On December 2012 VA examination, the Veteran reported having constant pain in his right and left leg, mostly in the thigh area, and numbness in his left upper leg.  He also reported tingling and burning sensation of both feet, with numbness on the right side.  He reported that he has been using a cane to walk for about a month, and that when he stands up the pain will shoot down his right and left leg.  He also reported having daily flare-ups lasting 1 to 3 hours during which he cannot stand and has shooting pain down his right and left legs.  

On current examination, muscle strength testing on the left was normal (5/5).  On the right, hip flexion and knee extension were normal; ankle plantar and dorsiflexion and great toe extension were 4/5.  On reflex examination, knee reflexes were normal; left ankle was hypoactive, right ankle absent.  Sensory examination was normal to light sensation on the left; decreased in the right lower leg/ankle and right foot and toes.  Straight leg raise test was positive for the right leg and negative for the left.  The examiner noted severe constant pain in his right lower extremity and moderate constant pain in his left lower extremity.  He had mild paresthesia in both lower extremities and mild numbness on the right.  The examiner characterized the Veteran's right lower extremity radiculopathy as severe and his left lower extremity radiculopathy as mild.  

In an April 2013 VA neurology consultation note, the Veteran reported that he had received 9 injections in his lumbar spine without an improvement in his symptoms, but his last was in 2008.  He reported that he had tried several neuropathic pain agents, and was not interested in talking a daily pain medication to treat his neuropathic pain.  On review of motor function, the Veteran had mild weakness on right lower extremity dorsiflexion, rated 5- out of 5, and on right plantar flexion, rated 4+ out of 5.  His other motor functions were normal.  No atrophy was found.  On review of sensory function, there was a decrease in cold temperature, light touch and vibration in his right lower extremity, with normal function elsewhere.  The Veteran had an antalgic gait, favoring his right leg, and he uses a cane.  The Veteran also had an absent right ankle jerk.

In a June 2014 private medical examination, the private provider found that the Veteran had severe sciatica in his right lower extremity from hip to foot, and moderate to severe sciatica from hip to mid-calf in the left lower extremity.  On neurological evaluation the Veteran had deceased pinprick sensation over the posterior lower lumbar spine extending over the right buttock and the lateral and posterior thigh calf, ankle, and foot.  He also had slightly decreased pinprick sensation over the lower lumbar spine with extension over the left buttock and lower extremity thigh and leg down to the mid-calf area.  Deep tendon reflexes were decreased in the left knee and ankle and in the right knee, and absent in the right ankle.  Strength was rated 4/5 in left lower extremity and 3/5 in the right lower extremity.  In the lumbar spine impairment questionnaire that accompanied the June 2014 private medical examination, the examiner noted objective findings of right calf atrophy, right foot and left thigh numbness.  

On July 2014 VA examination, the Veteran used a cane to work and had an antalgic gait without it.  Muscle strength testing was normal (5/5) for hip flexion, knee extension, ankle plantar flexion, and great toe extension bilaterally; 4/5 on ankle dorsiflexion on the right, normal on the left.  There was no muscle atrophy.  Reflexes were normal (2+) on the left knee and ankle and at the right knee; absent on the right ankle.  On sensory examination, the Veteran had decreased sensation to light touch in the right lower leg and ankle and right foot and toes; normal sensation on the left.  Straight leg raise test was positive for the right leg and negative for the left.  The Veteran had moderate constant and intermittent pain in his right lower extremity, and mild intermittent pain in his left lower extremity.  He had moderate paresthesia in his right lower extremity.  He also had mild numbness in his left lower extremity, and none in his right.  The examiner characterized the right lower extremity radiculopathy was moderate and "not affected" on the left. 

In a July 2014 statement, the Veteran reported constant nerve pain in his legs.  He reported that for the three days following the July 2014 VA examination he had not been able to sit, stand, or lie down for a brief period of time before it became too painful, and he had taken continuous doses of Oxycodone and Cyclobenzaprine for the pain.  

In a March 2015 VA treatment note, the Veteran reported that when he steps down, he has a sensation of missing a step.  

On October 2016 VA examination, the Veteran	reported constant bilateral leg pain.  He described the right leg has "burning and tingling" to the dorsum of the foot and the left leg radiates to the lateral and anterior thigh and the proximal lateral calf.   He breaks down his pain as 40 percent back, 20 percent right leg, and 40 percent left leg.  He feels he is weak in standing on his right toes and that his right knee gives out.  He has no weakness on the left.  He reported that he cannot "bend over and pick things up without assistance or bending my knees." He uses a cane occasionally when he knows he would be walking a long distance.  Straight leg raises showed bilateral hamstring tightness.  Muscle strength testing was normal (5/5) except for right ankle dorsiflexion (4/5); there were no signs of muscle atrophy.  Reflex examination showed decreased right ankle reflexes (1+).  On sensory examination, the Veteran had decreased sensation to light touch in his left upper anterior thigh, left thigh and knee, right lower leg and ankle, and right foot and toes.  Straight leg testing was negative bilaterally.  The Veteran had moderate constant pain and mild intermittent in his right lower extremity and no pain in his left lower extremity.  He had mild paresthesia in his right lower extremity.  He also had mild numbness in his left lower extremity and none in his right lower extremity.  The examiner characterized the severity of the Veteran's right lower extremity as moderate and left lower extremity as "not affected."  

In a December 2016 rating decision, the rating of the Veteran's sciatic of his right lower extremity was increased to 40 percent, effective June 11, 2014.  

At the April 2017 hearing, the Veteran testified that he has pain and numbness that goes across his right side of his lower back that goes into his buttock, wraps around his thigh and then around the top of his foot.  He described the pain and numbness as "a shot of Novocain."  He testified that his legs will give out on him if he does not use his cane.  He also testified that he had broken his pinky finger three or four years beforehand as a result of a fall from his legs giving out.  The Veteran testified that he had similar numbness across the top of his left thigh, but it did not go all the way to his feet like on his right side.  

In a July 2017 private medical examination, based on a review of the Veteran's record and a physical examination the provider opined that he would rate the severity of his bilateral lower extremity radiculopathy "as moderate due to some loss of reflex, sensation but no loss of strength and there was no atrophy noted."  

Right Lower Extremity

The Veteran's right lower extremity radiculopathy is currently rated as 20 percent from June 2, 2011 and as 40 percent from June 11, 2014.

However, the Board finds that a 40 percent rating, but no higher, is warranted from December 12, 2012, but a rating in excess of 20 percent is not warranted prior to that date.  

On June 2011 VA examination reflected that the Veteran had symptoms in his right leg of constant severe pain, decreased strength no worse than rated 4 out of 5, decreased sensation to touch and temperature, and normal reflexes.  A July 2011 VA neurosurgery note also showed that he pain, decreased strength, and mildly decreased sensation. On March 2012 VA examination he reported numbness, tingling, and sensitivity down his right leg.  The pain was mildly constant, he had decreased sensation to light touch, decreased reflexes in his right ankle and foot, and had moderate paresthesia.  None of these records include any comment on the severity of his radiculopathy.  While there is evidence of pain and diminished reflexes in the right ankle and foot during this period, reflexes were not absent and there was no muscle atrophy and only mildly decreased strength and sensation to light touch.  Thus, the Board finds that the criteria for a 40 percent rating for moderately-severe incomplete paralysis are not more closely approximated.  

The Board is granting a 40 percent rating from December 12, 2012, the date of the VA examination during which the Veteran reported that he had begun using a cane due to the pain in his legs and had daily flare-ups where he could not stand due to the pain.  His symptoms included severe constant pain, decreased muscle strength, decreased sensation to light touch in his ankle and foot, mild paresthesia, and reflexes in his right ankle were absent.  No muscle atrophy was shown. The examiner also opined that the Veteran's right lower extremity radiculopathy was severe.  As beginning on the December 2012 VA examination the Veteran's symptoms manifested in decreased strength, decreased sensation, absent reflexes, and required use of a cane, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 40 percent rating for moderately-severe incomplete paralysis.

A higher 60 percent rating is not warranted at any time during the appeal period.  The 40 percent evaluation for moderately severe is the maximum rating for sciatic nerve neuritis not characterized by organic changes specified in the regulations.  A 60 percent rating is warranted when the radiculopathy manifests in severe symptoms with marked muscle atrophy.  While the December 2012 VA examiner and the June 2014 private medical examiner both opined that the Veteran's right lower extremity radiculopathy was severe, the preponderance of the evidence is against finding that the Veteran had marked muscle atrophy during the period on appeal.  In the lumbar spine questionnaire that accompanied the June 2014 private medical examination, the private examiner noted that the Veteran had right calf atrophy.  However, in the private physical examination muscle atrophy was not noted, and in a contemporaneous July 2011 VA examination, one month later, muscle atrophy was not found.  Muscle atrophy was also not noted in the Veteran's treatment records or on any VA examination.  Accordingly, a higher 60 percent rating is not warranted.  

Left Lower Extremity

The July 2013 rating decision granted service connection and assigned a 10 percent for left lower extremity radiculopathy, effective March 21, 2012.

In a November 2010 VA treatment note the Veteran reported sometimes having pain which radiates into his left leg.  In his June 2011 claim, he reported that the pain had begun to radiate to his left leg. The Veteran again reported radiating pain down to his left knee on June 2011 VA examination.  He described the pain as severe.  Strength, reflexes, and sensory examination of his left leg were normal.  The Veteran was eventually found to have mild radiculopathy in his left lower extremity on March 2012 VA examination.  

As noted above a compensable rating under Code 8520 is granted for mild incomplete paralysis of the sciatic nerve.  Resolving reasonable doubt in favor of the Veteran, the totality of the evidence, specifically his repeated reports of radiating left lower extremity pain and his eventual diagnosis of left lower extremity radiculopathy, indicates the Veteran was likely experiencing mild incomplete paralysis at the time of his November 2010 VA treatment.  Therefore, the Veteran is entitled to a separate 10 percent rating for left lower extremity radiculopathy from June 14, 2011, the date the claim was received. 	

The Board also concludes that a 20 percent rating for left lower extremity radiculopathy is warranted from June 11, 2014.  Prior to June 2014, the Veteran's left lower extremity radiculopathy has been predominately productive of symptoms including pain, mild numbness, and mild paresthesia.  While decreased left quadriceps strength was noted in a July 2011 VA treatment note, the Veteran's muscle strength was found to be normal on VA examinations in July 2011, March 2012, and December 2012.  Reflexes and sensory function were also found to be normal during this period.  The only comment during this period on the severity of the Veteran's radiculopathy was on December 2012 VA examination, where the examiner opined that the Veteran's left lower extremity radiculopathy was mild.  Thus, the Board finds that the criteria for a 20 percent rating for moderate incomplete paralysis are not more closely approximated prior to June 11, 2014.  

The June 2014 private medical examination, first notes that the Veteran had decreased sensation, reflexes, and strength in his left lower extremity.  Deep tendon reflexes were decreased and strength was 4/5.  Although the July 2014 VA examination said the left lower extremity was "not affected," there was mild intermittent pain and mild numbness in the left lower extremity.  In a statement submitted shortly thereafter, the Veteran reported that he had constant nerve pain in his legs and was in severe pain for several days after the VA examination.  On October 2016 VA examination, the Veteran had decreased sensation in his left upper thigh and knee, as well as mild numbness.  However, the VA examiner noted radiculopathy did not affect his left lower extremity.  In a July 2017 private medical examination, the private examiner opined that the Veteran's bilateral lower extremity radiculopathy was moderate due to some loss of reflex and some loss of strength. 

Affording the Veteran the benefit-of-the-doubt, the Board finds that the symptoms of his left lower extremity radiculopathy most nearly approximates the criteria for a 20 percent rating for moderate severe incomplete paralysis beginning on the June 2014 private examination. 

A higher 40 percent rating is not warranted.  While the June 2014 private examiner opined that the Veteran's left lower extremity radiculopathy was moderate to severe, the record does not reflect that it has been manifested by moderately-severe symptoms.  While there is evidence of pain and diminished reflexes in the right ankle and foot, reflexes were not absent and there was no muscle atrophy and only mildly decreased strength and sensation to light touch.  Accordingly, a higher 40 percent rating is not warranted.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability and are applicable here: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  Id. 

Given this decision granting increased ratings for the left and right radiculopathy, the schedular criteria for a TDIU are met for the entire appeal period.

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Board also finds that TDIU is warranted. 

In a September 2007 opinion, the Social Security Administration (SSA) determined that the Veteran had been disabled since October 2004 due to his lumbar spine disability, right lower extremity radiculopathy, and a cervical spine disability. 

In his June 2011 claim, the Veteran reported that he was currently attending school through a vocational rehabilitation program and he had experienced black-outs due to pain during class.  He also reported that his pain medication made it difficult to focus and retain information.  

In a June 2011 letter, a classmate of the Veteran's reported that she had witnessed the Veteran "seemed to be in serious pain, shifting in his seat in an attempt to relieve the agony he was experiencing."  She also reported that he had blacked out from the pain.

In a January 2012 statement, the Veteran reported that he had to drop a class at school because he had passed out during an examination from pain.  

On March 2012 VA back examination, the examiner opined that the Veteran's back disability impacted his ability to work as it caused pain with ambulation, he is unable to lift objects, and his right leg weakness causes frequent falls. 

On December 2012 VA examination, the Veteran reported that he was last employed in 2004, when he was worked as a manager of a restaurant.  He reported that he cannot lift anything more than 20 to 30 pounds, can only stand for 40 minutes, can only walk 35 to 40 minutes, and can only sit for an hour at a time.  He also reported that when working in restaurant management he was required to lift around 80 pounds at a time, which he cannot do.  The examiner opined that the Veteran's back condition impacted his ability to work by causing difficulty with ambulation, prevents him from lifting more than 30 pounds and limits his ability to stand, walk, or sit for periods of time. 

In his June 2013 application for TDIU, the Veteran reported that he last worked full-time as a manager of a restaurant in 2004.  He also reported that he had been in school for a biology degree since 2007.  He asserted that he is unemployable due to his lumbar spine, disequilibrium, and sciatica disabilities.

In the June 2014 private medical examination, the examiner found that in an 8 hour day, the Veteran can only sit for 1 hour and stand or walk for an hour.  He opined that it would be necessary for the Veteran not to sit continuously in a work setting and he would have to move around about every 10 minutes and could only sit again after 15 minutes.  It was also necessary for him to avoid standing or walking continuously in a work setting.  The Veteran could only occasionally lift between 5 and 10 pounds, could not lift above 10 pounds, and could occasionally carry between 0 and 10 pounds.  The examiner also noted that the Veteran would need to take unscheduled breaks about every 20 to 30 minutes during an 8 hour work day.

On July 2014 VA examination, the Veteran reported that he had not worked since 2004 due to his low back fusion.  He described that he had trouble making it through class while sitting, so he has not tried to obtain a desk job because he did not think he could sit for 8 hours.  He also reported he can walk 20 minutes to go grocery shopping, but his son often goes with him.  The examiner opined that the Veteran's service-connected back disability impacted his ability to work because he could not sit for 8 hours, he cannot stand or walk for more than 20 minutes, cannot lift more than 5 pounds from the ground, and has to brace himself to stand, and cannot carry more than 10 to 15 pounds.  The examiner noted he spends most of his day off and on in a recliner because of his lower back pain, and he needs to alternate between sitting and standing.  The examiner noted that he stood in the waiting room and examination room to relieve the pain. 

In a July 2014 statement, the Veteran reported that he could not stay in a position for more than 15 to 40 minutes before it becoming extremely painful.  He described that he is often forced to go for sitting to standing or laying down to temporarily alleviate some of his pain to regain focus.  

On October 2016 VA examination, the examiner opined that the Veteran's back condition impacted his ability to work because he will need to change positions intermittently, limited to light occasional lifting from the ground level, and can rarely bend or twist at his waist.  

At the April 2017 hearing, the Veteran testified that he had last worked in 2004, but had finished a bachelor's degree in biology through vocational rehabilitation in 2013, and it took him 6 years to finish a 4 year degree.  He testified that his service-connected disabilities caused him difficulties while in school.  He described that he was struggling to sit through a 50 minute class due to pain, and he credited the "good graces" of his professors to help him get through school.  He testified that he has difficulty twisting and turning in a chair would be difficult.  He testified that he only averages two to four hours of sleep a night due to the pain.  He testified that he was on muscle relaxers for back spasms, which prevents him from driving.  He also testified that pain impacts his concentration.  

In a July 2017 private medical examination, on review of the Veteran's file and examination, the provider opined that he did not believe the Veteran was capable of performing full-time competitive work due to his service-connected lumbar spine and bilateral lower extremity radiculopathy.  He described that the Veteran was not even capable of performing sedentary employment because his disabilities prevented him in standing, waking, and sitting for long periods of time. 

In this case, the Veteran is currently not working and has not been employed since 2004.  Although the Veteran did obtain a bachelor's degree through a vocational rehabilitation program in the period since 2004, it took him 6 years to get a 4 year degree.  He also testified that had difficulty sitting through classes and credited the "good graces" of his professors to get him through college. 

The Board finds that the Veteran's service-connected disabilities precluded him from being able to maintain substantial gainful employment.  SSA determined that he has been disabled due to, at least in part, his back disability and sciatica since 2004.  VA examiners in March 2012, December 2012, July 2014, and October 2016 indicated increasing difficulties with walking, standing, and sitting for long periods of time, and that the Veteran could not lift heavy objects.  The July 2014 VA examiner noted the Veteran could not lift more than 5 pounds without difficulty.  Additionally, private opinions in June 2014 and July 2017 indicated the Veteran was precluded from sedentary employment as he cannot sit for 8 hours a day without frequent unscheduled breaks to change positions.  

Accordingly, the Board finds that the Veteran was precluded from securing and following gainful employment due to his service-connected disabilities.


ORDER

The appeal of the issue of entitlement to service connection for weight loss and weight gain is dismissed. 

The appeal of the issue of entitlement to a rating in excess of 40 percent for a lumbar spine disability is dismissed.

The appeal of the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent for a lumbar spine scar is dismissed. 

A rating in excess of 20 percent for radiculopathy, right lower extremity, sciatic nerve prior to December 12, 2012, is denied.

A 40 percent rating, but no higher, for radiculopathy, right lower extremity, sciatic nerve from December 12, 2012 is granted, subject to the laws governing the award of monetary benefits. 

A 10 percent rating for radiculopathy, left lower extremity, sciatic nerve prior to March 21, 2012, is granted, subject to the laws governing the award of monetary benefits.

A rating in excess of 10 percent for radiculopathy, left lower extremity, sciatic nerve from March 21, 2012, to June 11, 2014, is denied. 

A 20 percent rating, but no higher, for radiculopathy, left lower extremity, sciatic nerve, from June 11, 2014, is granted, subject to the laws governing the award of monetary benefits. 

Entitlement to TDIU is granted, subject to the laws governing the award of monetary benefits. 


REMAND

The Veteran was last afforded a VA examination for his service-connected peripheral vestibular disorder in July 2008.  At the April 2017 hearing the Veteran testified that he had experienced worsening symptoms since his last examination.  

Thus, as the record indicates a potential worsening of the Veteran's condition since the last examination and the last examination was nearly ten years ago, a new examination should be obtained on remand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his peripheral vestibular disorder since July 2008.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his peripheral vestibular disorder.  Copies of all pertinent records should be made available to the examiner for review.  All indicated tests should be performed. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


